Status of Application
1.	Acknowledgment is made of the amendments filed 02/16/2022. Upon entering the amendments, claims 1, 4-7, and 10 are amended and claims 1 and 4-15 are pending and presented for the examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/10/2022 was filed after the mailing date of the Office Action on 11/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive ceramic slurry, and applicant's arguments show that the slurry of the amended claims is not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks show that the added limitations pertaining to the median sphericity of the second plurality of ceramic particles is indicative of shape of said particles that is fundamentally disparate from that of the particles taught by the previously applied prior art to Guzauskas and Tsujimoto. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
4.	Claims 1 and 4-15 are allowed.



Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed ceramic slurry. Specifically, the prior art fails to teach a slurry comprising a binder, a photoinitiator, a plurality of first ceramic particles with a first morphology, wherein said first ceramic particles have a median sphericity of at least 0.9, wherein said slurry further comprises a plurality of second particles that have a morphology different from said first morphology, wherein the median sphericity of said second particles is 0.8-0.9.
The most relevant prior art references found are Guzauskas (US 6103779) in view of Tsujimoto (US 2013/0049241). The difference from instant claims is that while Guzauskas teaches a slurry of filter particulate that can be spherical, fiber, and solvent, along with thickening and curing agents that constitute binders, and further teaches that the slurry may include a photoinitiator, Guzauskas does not teach said spherical particle along with a second particulate that is a ceramic and that has a median sphericity of 0.8-0.9. Tsujimoto teaches a similar ceramic slurry comprising particulate filler, and provides a teaching as to the specific sphericity used therefor; Tsujimoto, however, does not teach or suggest said spherical particles along with a second ceramic particulate having a median sphericity of 0.8-0.9, and there is not a teaching found in the prior art that would motivate one to modify Guzauskas or Tusjimoto to have second particles with this feature. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW1 March 2022